oC Oo YN DO WA FP WW NY &

NY NM NHN NHN NHN ND RD WDD NR OR Oe HR ee ea ee ep
Oo YN DN UM FB HH NY KH OS OB wAQND HM BR WW NY KF Cf

 

 

Case 2:19-cr-00041-RSL Document 56-1 Filed 11/04/19 Page 1 of1

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, NO. CR19-041RSL
Plaintiff, [PROPOSED] ORDER REGARDING
v. BRIEFING SCHEDULE
MURUGANANANDAM ARUMUGAM,
Defendant.

 

The parties’ stipulated motion is GRANTED.
IT IS HEREBY ORDERED that the government’s responses to Dkt. 43 and 44
shall be due November 15, 2019, and any replies shall be due December 6, 2019.

DATED this 5 * day of Nevambu, 2019.
[WA Sank

ROBERT S. LASNIK
United States District Judge
Presented by:

s/ Cecelia Y. Gregson

CECELIA Y. GREGSON
MATTHEW P. HAMPTON
Assistant United States Attorneys

s/ Jesse Cantor

JESSE CANTOR

MOHAMMAD ALI HAMOUDI
Assistant Federal Public Defenders

ORDER EXTENDING TIME - 1 UNITED STATES ATTORNEY

U.S. v. Arumugam, CR19-041 RSL 700 SEN SUITE

SEATTLE, WASHINGTON 98101
(206) 553-7970

 
